In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00375-CV

JIN SONG, Appellant                          §   On Appeal from the 48th District Court

                                             §   of Tarrant County (048-270933-14)
V.
                                             §   April 9, 2020
PAUL SUNG UH KANG, Appellee                  §   Opinion by Justice Kerr


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Jin Song shall pay all of the costs of this

appeal, for which let execution issue.


                                         SECOND DISTRICT COURT OF APPEALS


                                         By __/s/ Elizabeth Kerr_________________
                                            Justice Elizabeth Kerr